DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 22 March 2021 has been entered. The amendment to the specification has also been entered. No new matter is introduced. 
1c.	The replacement drawings filed on 22 March 2021 are acceptable.

Claim Status:
1d.	Claims 3, 5-9, 15-23 are pending, of which claims 3, 5-9, 17-19 are under consideration. Election was made with traverse in the reply filed on 10/28/2020. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The objection of claims 3, 5-9 is withdrawn. Amended claims 3 and 5 appropriately recite “SEQ ID NO:26”, for example. 
2c.	Amended claim 6, line 2, recite “constant region of the anti-IL-13”.
2d.	Claims 7, 8 and 9, are amended to recite “the”, “a” or “and” at appropriate places.
2e.	The rejection of claim 5 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. The limitation "the heavy/light chain variable 

Rejoinder of withdrawn Claims:
3.	Claims 3, 5-9, 17-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16, 20 and 22, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 21 and 23, directed to the inventions of Groups 7-11, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups 1 and Groups 12-16 and 17-22 as set forth in the Office action mailed on 30 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Diana Hamlet Cox, (Applicants' Representative) on 25 May 2021.
The application has been amended as follows: 
In The Claims:
4a.	Claim 3  (Twice Amended) An isolated protein comprising a heavy chain variable region of an anti-IL-13 antibody and a light chain variable region of an anti-IL-13 antibody, wherein the heavy chain variable region comprises a heavy chain CDR1, a heavy chain CDR2 and a heavy chain CDR3, and the light chain variable region comprises a light chain CDR1, a light chain CDR2, and a light chain CDR3, wherein 
the heavy chain CDR1 comprises the amino acid sequence of SEQ ID NO:26, the heavy chain CDR2 comprises the amino acid sequence of SEQ ID NO:27 and the heavy chain CDR3 comprises the amino acid sequence of SEQ ID NO:28; and, the light chain CDR1 comprises the amino acid sequence of SEQ ID NO:30, the light chain CDR2 comprises the amino acid sequence of SEQ ID NO:31 and the light chain CDR3 comprises the amino acid sequence of SEQ ID NO:32.


a disease[s] associated with abnormal expression or dysfunction of IL-13 in a subject in need thereof, comprising administering an effective amount of a protein of claim 3 to the subject, wherein said disease associated with abnormal expression or dysfunction of IL-13 is bronchial asthma.

 4c.	Claim 22 (Twice amended)  A process for a disease[s] associated with abnormal expression or dysfunction of IL-13 in a subject in need thereof, comprising administering an effective amount of a pharmaceutical composition of claim 18 to the subject, wherein said disease associated with abnormal expression or dysfunction of IL-13 is bronchial asthma.

4d.  	Please cancel claims 15, 21 and 23 without prejudice or disclaimer.  


Conclusion:
5.	Claims 3, 5-9, 16-20 and 22 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        26 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647